Citation Nr: 0710206	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-04 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What rating is for assignment for an asthmatic lung 
disorder, due to chemotherapy and pulmotoxic medication, 
which, before February 23, 2005, was rated as 30 percent 
disabling?

2.  What rating is for assignment for an asthmatic lung 
disorder, due to chemotherapy and pulmotoxic medication, 
which, since February 23, 2005, is currently rated as 60 
percent disabling?

3.  Entitlement to an extraschedular rating for an asthmatic 
lung disorder, due to chemotherapy and pulmotoxic medication. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in which entitlement to service 
connection for an asthmatic lung disorder, due to 
chemotherapy and pulmotoxic medication (hereinafter asthmatic 
disorder), was granted and a 10 percent evaluation was 
assigned, effective from April 3, 2002. 
In a December 2002 rating decision the rating assigned for 
the veteran's asthmatic disorder was increased to 30 percent 
effective from April 3, 2002, and in a May 2005 rating 
decision it was increased to 60 percent effective from 
February 23, 2005.  
As the veteran has disagreed with the initial rating assigned 
for this disorder, the Board has characterized the issue as 
involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 
An October 2005 Board decision denied the veteran's claims of 
entitlement to higher disability ratings for his asthmatic 
lung disorder for the periods before and since February 23, 
2005.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), which granted a joint 
motion for a partial remand in October 2006.  
The Court's October 2006 Order remanded those portions of the 
Board's 2005 decision denying the veteran higher ratings for 
his asthmatic lung disorder before and since February 23, 
2005.  The reasons stated in the October 2005 Joint Motion 
for Partial Remand were that the Board had erred by not 
considering and discussing whether the appellant's disability 
due to an asthmatic lung disorder warranted extraschedular 
consideration under the provisions of 38 C.F.R. § 3.321(b) 
(2006).  
For the reasons outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  Before February 23, 2005, the veteran's asthmatic 
disorder was not manifested by pulmonary function testing 
results indicative of a forced respiratory volume in one 
second (FEV-1) of less than 56 percent of predicted, or by a 
ratio of FEV-1 to forced vital capacity (FVC) of less than 56 
percent of predicted; and neither monthly visits to a 
physician for required care of exacerbations nor intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids was shown. 

2.  From February 23, 2005, the veteran's asthmatic disorder 
has not been manifested by pulmonary function test findings 
showing a FEV-1 of less than 40 percent of that predicted, or 
a FEV-1/FVC ratio of less than 40 percent of that predicted; 
more than one attack per week with episodes of respiratory 
failure has not been demonstrated; and the daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is not shown to have been 
required.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for an asthmatic lung disorder, due to 
chemotherapy and pulmotoxic medication, before February 23, 
2005, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.97, Diagnostic Code (Code) 6602 (2006).  

2.  The schedular criteria for the assignment of a rating in 
excess of 60 percent for an asthmatic lung disorder, due to 
chemotherapy and pulmotoxic medication, from February 23, 
2005, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.97, Code 6602. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2004 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thereafter, the claims were 
readjudicated in the May 2005 RO decision.  The failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against 
assigning an increased schedular rating, and any question as 
to this point is moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of the January 2004 correspondence provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran was thereafter afforded every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  As noted above, the 
claims were thereafter readjudicated in May 2005.  Hence, the 
actions taken by VA cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims before adjudication.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, the Board notes that VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claims

Service connection for an asthmatic lung condition due to 
chemotherapy and pulmotoxic medication was granted in July 
2002, and a 10 percent rating, effective from April 3, 2002, 
was assigned.  The veteran perfected an appeal to this 
decision.  By rating action in December 2002, the RO 
increased the rating assigned for the veteran's asthmatic 
lung disorder to 30 percent, effective from April 3, 2002.  
Thereafter, a rating decision dated in May 2005 increased the 
rating to 60 percent, effective from February 23, 2005.  

The service medical records show that the veteran underwent 
chemotherapy treatment, to include Bleomycin treatment, for 
testicular cancer.  

Private medical evidence of record, dated from 1993 to 2001, 
shows various treatments afforded the veteran for his 
asthmatic disorder.  

At a May 2002 VA respiratory examination, the use of several 
different inhalant-type medications, to include a nebulizer 
on a daily basis, was reported.  The examiner opined that the 
veteran's current asthmatic condition was related to his use 
of pulmotoxic medication used for testicular cancer 
treatment.  

VA pulmonary function testing in May 2005 revealed a FEV-1 
value of 63 percent of that predicted pre-bronchodilator, and 
81 percent of predicted post-bronchodilator.  The FEV-1/FVC 
ratio was 71 percent of that predicted pre-bronchodilator, 
and 74 percent of that predicted post-bronchodilator.  The 
FVC and FEV1 findings were noted to be reduced, and the 
FEV1/FVC ratio was normal.  A significant response to the 
inhaled bronchodilator was cited, and the diffusing capacity 
was opined to be normal.  

Also of record are various private medical records, dated 
from October 2002 to March 2004.  In pertinent part, some of 
these records show the use of both steroid and inhalant use 
to treat asthma exacerbations.  

At a VA respiratory examination conducted on February 23, 
2005, daily use of multiple inhalers was reported.  It was 
also reported that he last used steroids in January 2004, and 
that he was employed on a full-time basis.  Pulmonary 
function testing revealed a FEV-1 value of 20 percent of that 
predicted pre-bronchodilator and 43 percent of that predicted 
post-bronchodilator.  The FEV-1/FVC ratio was 53 percent of 
that predicted pre-bronchodilator, and 59 percent of that 
predicted post-bronchodilator.  The findings were noted to 
represent severe restrictive airway disease.  The examiner 
opined that the veteran's restrictive airway disease 
significantly interfered with his employability as well as 
his ability to engage in activities of daily living.  The 
examiner opined that the appellant required close monitoring 
by a pulmonologist.  Notably, however, the veteran noted that 
he had not missed any work in either December 2004 or January 
2005, but that he had missed two days the previous week.  

In response to specific questions posed the examiner 
indicated that the veteran used an albuterol nebulizer one to 
10 times per day, but he did not require daily use of 
systemic high-dose corticosteroids or immunosuppressive 
drugs.  The veteran did not require at least monthly visits 
to a physician for treatment of exacerbations but during the 
past 14 months he had been on one course of corticosteroids.  
The examiner opined that it was at least as likely as not 
that the veteran's asthma disorder interfered with his 
employment as well as with other activities.  Regarding his 
employment history, the veteran informed the examiner that he 
had missed most of January and February 2004, as well as 
significant time in the fall, due to breathing difficulty as 
well as to domestic issues concerning his wife.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. 

The veteran's asthmatic lung disorder has been rated under 
38 C.F.R. § 4.97, Code 6602 of the Rating Schedule.  Under 
Code 6602 (for asthma), a 30 percent evaluation is assigned 
where there is a FEV-1 of 56 to 70 percent of predicted 
value, or; a FEV-1/FVC of 56 to 70 percent of predicted 
value, or; where daily inhalational or oral bronchodilator 
therapy is required, or; where inhalational anti-inflammatory 
medication is required.  A 60 percent evaluation is warranted 
when FEV-1 is 40 to 55 percent of predicted value, or; when 
FEV-1/FVC is 40 to 55 percent of predicted value, or; when at 
least monthly visits to a physician are required for care of 
exacerbations, or; when intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required.  A 100 percent evaluation is 
warranted for when FEV-1 is less than 40-percent of predicted 
value, or; when FEV-1/FVC is less than 40 percent, or; when 
there is more than one attack per week with episodes of 
respiratory failure, or; when there is a requirement for the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record. 38 C.F.R. § 4.97.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Rating in Excess of 30 Percent Before February 23, 2005

To warrant the next higher, 60 percent rating, the evidence 
must show a FEV-1 of 40 to 55 percent of that predicted, or; 
a FEV-1/FVC of 40 to 55 percent, or; at least monthly visits 
to a physician for required care of exacerbations, or; 
intermittent (at least 3 per year) courses of intermittent 
steroids.  Before February 23, 2005, none of these criteria 
were met.  Pulmonary function studies afforded the veteran in 
June 2002 produced results that warranted no more than a 30 
percent rating.  During this time period, there was no 
evidence of systemic corticosteroid treatment or monthly 
physician visits.  Thus, a rating in excess of 30 percent 
rating for the period before February 23, 2005, is not 
indicated.  

Rating in Excess of 60 Percent From February 23, 2005

To warrant a 100 percent rating the evidence must show a FEV-
1 of less than 40 percent of that predicted, or; a FEV-1/FVC 
of less than 40 percent of that predicted, or; more than one 
attack per week with episodes of respiratory failure, or; a 
requirement for daily systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Since 
February 23, 2005, none of these criteria have been met.  
Thus, a rating in excess of 60 percent for the period before 
February 23, 2005, is not indicated.

Accordingly, the benefits sought on appeal are denied.

Conclusion

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert.


ORDER

Entitlement to a rating in excess of 30 percent for an 
asthmatic lung disorder, due to chemotherapy and pulmotoxic 
medication, before February 23, 2005, is denied. 

Entitlement to a rating in excess of 60 percent for an 
asthmatic lung disorder, due to chemotherapy and pulmotoxic 
medication, from February 23, 2005, is denied.


REMAND

As noted above, service connection for the veteran's 
asthmatic lung disorder has been established with an initial 
effective date of April 3, 2002.  Multiple private treatment 
records on file dated from March 2003 to July 2004 document 
reports of the veteran missing work for various medical 
reasons, some of them related to an asthmatic lung disorder.  
Most significantly, a VA respiratory examination conducted in 
February 2005 reported that the veteran stated that he had 
missed a significant amount of time from work in January and 
February 2004, and during the previous fall, in part, due to 
his asthmatic disorder.  The VA examiner opined that the 
disorder more likely than not significantly interfered with 
his employability as well as ability to engage in activities 
of daily living.

In March 2004, the veteran, a mail handler with the United 
States Postal Service (USPS), signed a written authorization 
for the release of his USPS attendance records, which, he 
wrote on the consent form, would document the interference of 
his asthma with his employment.  This individual written 
authorization of record in the claims file resulted in one 
attempt by VA to obtain the veteran's employment records, in 
December 2004.  The records thereafter not having been 
procured, the matter appears to have been dropped.  VA's duty 
to assist requires it to either procure these Federal 
government records or document their unavailability.  
38 U.S.C.A. § 5103 (West 2002 and Supp. 2006).  

Furthermore, the RO has never addressed whether the 
disability due to the lung disorder warranted extraschedular 
consideration.  Rather, it only adjudicated the 
appropriateness of an extraschedular consideration in 
connection with the veteran's right fifth metacarpal 
fracture, an unrelated condition no longer on appeal.  

The aforementioned facts reasonably raise a claim for an 
extraschedular evaluation of an increased disability for 
asthmatic lung disorder.  Inasmuch as the RO has not to date 
documented its consideration of this matter, and since the 
initial extraschedular consideration per 38 C.F.R. § 3.321(b) 
is strictly within its purview, remand action is required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran 
appropriate notice regarding his claim of 
entitlement to an extraschedular 
evaluation for his asthmatic lung 
disorder.  The RO must ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006), as well as the implementing 
regulations, are fully complied with and 
satisfied, to include notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

2.  The RO is to also send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
here being remanded as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App 473 (2006).

3.  The RO must contact the veteran and 
his representative to secure any required 
information and related individual 
authorizations, in order to procure all 
USPS employment records, to specifically 
include his attendance reports.  If any 
of the pertinent records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The veteran is to be 
notified in writing.  Since such records 
are Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

4.  The RO should also advise the veteran 
of his right to submit any additional 
argument and/or evidence in support of an 
extraschedular rating.  Such evidence may 
be of a lay or medical variety, including 
but not limited to records or opinions 
from medical professionals as to the 
impact of his asthma upon his current 
employment and employability in general.  
Evidence in support of an extraschedular 
evaluation should reflect a marked 
interference with employment attributable 
to the asthma (as shown by statements 
from employers and attendance reports) or 
the need for frequent periods of hospital 
care.

5.  The veteran should also be contacted 
for the specific purpose of requesting 
that he provide a detailed employment 
history, including the dates of 
employment, number of days and hours 
worked on a weekly basis, and time missed 
from work due to his service-connected 
asthma.

6.  The RO should obtain copies of VA 
medical records dating since February 
2005, not already contained within the 
claims folder, for inclusion in the file.

7.  The RO should then initially consider 
and document the appellant's entitlement 
to an extraschedular evaluation for his 
asthmatic lung disorder for any time 
period since April 3, 2002, on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If extraschedular entitlement is 
believed warranted, referral of the case 
to the VA Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service for action under 38 
C.F.R. § 3.321, as appropriate, is 
required.

8.  If any benefit sought on appeal 
continues to be denied, the veteran must 
be provided with a supplemental statement 
of the case (SSOC), which should include 
a summary of the evidence and the law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


